[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                              No. 07-10546                ELEVENTH CIRCUIT
                                                              JULY 20, 2007
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                 CLERK

                  D.C. Docket No. 06-00414-CV-4-RH-WCS

PHILIP J. STODDARD,

                                                      Plaintiff-Appellant,

                                   versus

THE FLORIDA BOARD OF BAR EXAMINERS,
An Administrative Agency of the State of Florida,
THOMAS ARTHUR POBJECKY, General Counsel
for the Florida Board of Bar Examiners, et al.,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                               (July 20, 2007)

Before ANDERSON, BARKETT and COX, Circuit Judges.

PER CURIAM:
      Philip J. Stoddard sued the Florida Board of Bar Examiners (FBBE), the

Honorable R. Fred Lewis, and several members of the FBBE, in their personal and

official capacities. Stoddard’s complaint alleges claims arising under 42 U.S.C. §

1983, 42 U.S.C. § 12321 (the ADA), and Article 1 Section 10 of the United States

Constitution. The gravamen of Stoddard’s lawsuit is that Defendants violated his

rights by refusing to grant him admission to the Florida Bar. The district court

dismissed each of the claims against each of the Defendants.

      After a thorough review of the record and the parties’ briefs on appeal, we find

no reversible error.

      AFFIRMED.




                                          2